Case 1:21-cr-00320-ABJ Document 18 Filed 09/03/21 Page 1 of 9

 

IS

U.S, Department of Justice

Channing D. Phillips
Acting United States Attorney

District af Columbia

 

Ubong Akpan, Esq.
Counsel for Defendant Jeremy Sorvisto

Re:
Criminal

Dear Mg. Akpan:

Judiciary Center
558 Fourth &, NW
Washington, B,C, 20530

July 27, 202]

United. Sthtes v. Jerenyy Ryan Soryisto

Mase No. 21-CR-320

This letter sets forth the full and complete plea offer to your client, Jeremy Ryan Sorvisto

(hereinatter referred to as “your client

> or “deferidant”), from the Office of the Tinited States

Attorney for the District of Columbia (hereinafter also referred to as “the Govermment” ot “this

Office”). This plea offer expires of
conditions of this offer, pleass have you
Upon receipt of the executed documen

KWugust 12, 2021. If your client accepts the terms and
cHent,exeoute this document in the space provided below.
, this letter will become the Plea Agreement: (hereinafter

referred to ag “this Agreement”), The terms of the offer are as follows:

I, Charges and Statiyt

Your client agrees to plead guil
with Parading, Demonstrating, or Picka
States Code, Section 5104(e)(2)(G).

Your client understands that
5104(e)(2)(G) carries a maximum sen
U.S.C. § 5109(b): a fine of not more

Penalties

ty to Count Four of the Information, charging your client
king in a Capitol Building, in violation of Title 40, United

la violation of Title 40, United States Code, Section
ence of six (6) months of itaprisonment, pursuant to 40
han $5,000, pursuant to 18 U.S.C. § 3571(b)(6); and an

obligation to pay any applicable interest or penalties on fines and restitution not timely made.

In addition, pursuant to 18 U.8|
assessrnent of $10 to the Clerk of the LD

2, Factual Stipu

Your client agrees that the attac!
your client’s actions and involvement

C. § 3013(a)(1)(A)(ii), your client agrees to pay a special
uted States District Court for the District of Columbia.

hed “Statement of Offense” fairly and accurately describes
in the offense(s) to which your client is pleading guilty.

Page 1 of 9

 

FILED
Sep -3 202

Clerk, U.S. District and
Bankruptcy Courts
Case 1:21-cr-00320-ABJ Document 18 Filed 09/03/21 Page 2 of 9

 
 
    

Please have your client sign and return
along with this Agreement.
3, Cooperutign with Addl

Your client agrees to allow law

regarding the events in and around Janua

this through an in-person meeting wit
agent to look through social media acco
4, Additional Charges
In consideration of your client's
further prosecuted criminally by this O
Offense. The Government will requ

Information in this case at the time of s
charges to be dismissed at the tine of

After the entry of your client’s p
your client will not be charged with an

i

ig Statement of Offense as a written proffer of evidence,

onal Investigaiton

   
   
 
    

nforcement agents to conduct an interview of your client
y 6, 2021 priorto sentencing. Your client can accomplish
a law enforcement agent to allow the law enforcement
ints on your client's phone or other device.

rullty plea to the above offense(s), your client will not be
ice for the conduct sct forth in the attached Statement of
t that the Court dismiss the remaining counts of the
vencing, Your client agrees and acknowledges that the
ntencing were based in fact.

4

a of guilty to the offense identified in paragraph 1 above,
non-violent criminal offense in violation of Federal or

District of Columbia Jaw which was c¢mmitted within the District of Columbia by your client
prior to the execution of this Agreemegt and about which this Office was made aware by your
client prior to the execution of this Agraement. However, the United States expreasly reserves its
right to prosecute yout client for any ofime of violence, as defined in 18 U.S.C. § 16 and/or 22
D.C. Code § 4501, if in fact your client ¢ommitted or commits such a crime of violence prior to or

after the execution of this Agreement.

5, Sentencing Guidelines J

Your client understands that th
pursuant to the factors set forth in 18 1
U.S.C, § 5104(e)(2)(G) is a class B
Accordingly, pursuant to § 1B1,9 of the
(2018), the sentencing guidelines do noy
“ati

6. Reseryatlo

The Government and your cli

Jo Not Apply

: sentence in this case will be determined by the Court,
S.C, § 3553(a). Your client further understands that 40
misdemeanor, as defined by 18 U.S.C. § 3559(a)(7).
nited States Sentencing Commission, Guidelines Manuel
apply to your olient’s sentencing,

bn

{ reserve the right to describe fully, both orally and in

h
writing, to the sentencing judge, the are and seriousness of your client’s misconduct, including

any misconduct not desoribed in the che
presentence report writer and the Court
in the presentence report, and to contest

In addition, if in this Agreemen
recommending to the Court a particular
right to full allocution in any post-sentes

rges to which your client is pleading guilty, to inform the
of any relevant facts, to dispute any factual inaccuracies
aly tatters not provided for in this Agreement.

t the partics have agreed to recommend or refrain, from
resolution of any sentencing issue, the patties reserve the

\ce litigation. The parties retain the fidl right of allooution

Page 2 of 9

 

5

_
130 fy
Case 1:21-cr-00320-ABJ Document 18 Filed 09/03/21 Page 3 of 9

in cormeéction with any post-sentence
proceeding(s) before the Bureau of P
Government is not obligated and does

JG

motion which may be filed in this matter and/or any
‘gong, In addition, your client acknowledges that the
1ot Litend to file any post-sentence downward departure

motion in this cage pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

7.

Your client understands that the
18 U.S.C, § 3553(a). Your client furthg
solely within the discretion of the Court
to follow any recommendation of thq
understands that the Government’s reco

Your chient acknowledges that 4
authorizes the Court to impose any sent
The Govetninent cannot, and does not,
your client will receive. Moreover, it is
your client’s plea of guilty should ¢
Government's sentencing recommenda
this Agreement, regardless of the sente
withdraw the guilty plea because of th
Agreement,

8, Conditions of Release

Court Not Bound by this Agreement

sentence in this case will be imposed in accordance with
x understands that the sentence to be imposed is a matter
Your client acknowledges that the Court Js not obligated

Government at the time of sentencing. Your client
mmendation ig not binding on the Court.

rour client*s entry of a guilty plea to the charged offense
nee, up to and including the statutory maximum sentence,
inake any promise or representation as to what sentence
understood that your client will have no right to withdraw
he Court impose a sentence that does not follow the
ion. The Government and your client will be bound by
nee imposed by the Court. Any effort by your client to
|: longth of the sentence shall constitute a breach of this

Your client acknowledges that, although the Goverment will not seek a change in your

client’s release conditions pending ser
status or detention will be made by th
Government may move to change yout
your client be detained pending sentence
to sentencing or If the Government obt
olient’s plea of guilty and that is releval
to any person or the community. Your
conditions or any misconduct by your el
with the Court requesting that a bench Wj

be detained without bond while pending

9, Waivers

a Venue

tencing, the final decision regarding your client’s bond
+ Court at the time of your client’s plea of guilty. The
' cHent's conditions of release, including requesting that
ng, if your client engages in further criminal conduct prior
ing information that it did not possess at the time of your
ht to whether your client is likely to flee or pose a danger
lient also agrees that any violation of your client’s release
ent may regult in the Government filing ani ex parte motion
arrant be issued for your client’ arrest and that your client
setitencing in your client’s case.

Your client waives any challenge to venue in the District of Columbia,

Page 3 of 9

 

¢/2[2)
Case 1:21-cr-00320-ABJ Document 18 Filed 09/03/21 Page 4 of 9

J. 9:
¢/30)2)

b, Statute of Limits
Your client agrees that, shoul
pursuant to this Agreement be vacated
forth in the attached Statement of Offe
limitations on the date of the signing of 1

tions

the conviction following your client's plea of guilty
or any reason, aby prosecution, based on the conduct set
nse, that ig not time-barred by the applicable statute of
ns Agreement (including any counta that the Government

has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement) may be

commenced or reinstated against your
limitations between the signing of this A
proscoution, It is the intent of this A
limitations with respect to any proseoutiq
that is not thne-barred on the date that tH

C. Trial Rights

Your olient understands that by

client, notwithstanding the expiration of the statute of

hreeinent and the commencement or fcinstatement of such
breement to waive all defenses based on the statute of

nof conduct set forth in the attached Statement of Offense
is Agreement is signed.

pleading guilty in this orse your client agrees to waive

certain rights afforded by the Constitution of the United States and/or by statute or rule, Your

cHent agrees to forego the tight to any fy
provided at the time of the entry of you
among other rights, the right to plead ne
trial, your client would have the right to

rther discovery or disclosures of information not already
t client’s guilty plea, Your client also agrees to waive,
{ guilty, and the right to a jury trial. If there were a jury
3¢ represented by counsel, to confront and cross-examine

witnesses aguinst your client, to challengp the admissibility of evidence offered against your client,

to compel witnesses to appear for the pu
client's behalf, and to choose whether to
to testify at that trial, your client would
failure to testify could not be held agains
have the jury instructed that your clien
burden would be on the United States ta
your client were found guilty after a trina

‘pose of testifying and presenting other evidence on your

testify. If there were a jury trial and your client chogo not

ave the right to have the jury instructed that your client's
t your client. Your client would further have the right to
is presumed inhocent until proven guilty, and that the
prove your client’s guilt beyond a reasonable doubt. If
, your client would have the right to appeal your client’s

conviction, Your client understands that the Fifth Amendment to the Constitution of the United

States protects your client from the use q

f selfincriminating statements in a criminal prosecution.

By entering a plea of guilty, your client knowingly and voluntarily waives or gives up your client’s

right against self-incrimmination,

Your client acknowledges discus
Procedure and Rule 410 of the Federal R
of statements made by a defendant in the
plea ig later withdrawn. Your client kno

hing with you Rule 11(f) of the Federal Rules of Criminal

iles of Evidence, which ordinarily limit the admissibility
course of plea discussions or plea proceedings if a guilty

Wwingly and voluntarily waives the rights that arise under

these rules in the event your client withdraws your client's guilty plea or withdraws fiom this

Agreement after signing it,

Your client also agrees to waive 4
and agrees that the plea of guilty pursuan
by the parties with the concurrence off
sentencing will be set by the Court.

ll constitutional and statutory rights to a speedy sentence
‘to this Agreement will be entered at a time decided upon
the Court. Your client understands that the date for

Page 4 of 9

 

 
Case 1:21-cr-00320-ABJ Document18 Filed 09/03/21 Page 5 of 9

CY’
tf

d. Appeal Rights

Your client agrees to waive, insdfar as such waiver is pernitted by law, the right to appeal
the conviction in this case on any basis, including but not limited to claim(s) that (1) the statute(s)
to which your client is pleading guilty is unconstitutional, and (2) the admitted conduct does not
fall within the scope of the statute(s). [Your client understands that federal law, specifically 18
U.S.C. § 3742, affords defendants the |tight to appeal their sentences in certain circumstances,
Your client also agrees to waive the right to appeal the sentence in this case, including but not
limited to any term of imprisonment, {Ine, forfeiture, award of restitution, term or condition of
supervised release, authority of the Coujt to set conditions of release, and the manner in whioh the
sentence was determined, except to the pxtent the Court sentences your client above the statutory
maximum or guidelines range determingd by the Court. In agreeing to this waiver, your client is
aware that your client's sentence has ye] to be determined by the Court. Realizing the uncertainty
in estimating what sentence the Court ukimately will impose, your client knowingly and willingly
waives your olient’s right to appeal the|sentence, to the oxtent noted above, in exchange for the
concessions nade by the Government ift this Agreement. Notwithstanding the above agreement
to waive the right to appeal the convictibn and sentence, your client retains the right to appeal on
the basi of ineffective assistance of cotnsel, but not to raise on appeal other issues regarding the
conviction or sentence,

Q, Collateral Attack

Your client also waives any right to challenges the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined mm any collateral attack, including, but not limited to, a motion brought
under 28 ULS.C, § 2255 or Federal Ruje of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel, Your client resdrves the right to file a motion brought under 18 U.S.C,
§ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion,

 

f. Hearings by Video Teleconference and/or Teleconference

Your client agrees to consent, uttder the CARES Act, Section 15002(b)(4) and otherwise,
to hold any proceedings in this matter -- specifically including but not limited to presentment, initial
appearance, plea hearing, and sentencing — by video teleconference and/or by teleconference and
to waive any rights to demand an in-person/in-Court hearing. Your client further agrees to rot
challenge or contest any findings by the Court that it may properly proceed by video
teleconferencing and/or telephone conferencing in this case becatise, due to the COVID-19
pandemio, an in-peérson/in-Court hearing cannot be conducted in person without seriously
jeopardizing public health and safety ad that further there are specific reasons in this case that
any such hearing, including a plea or sentencing hearing, cannot be further delayed without serious
harm to the interests of justice.

Page 5 of 9

 

</ 30/4)
Case 1:21-cr-00320-ABJ Document 18 Filed 09/03/21 Page 6 of 9

os

¢|

 

The Government and your clieit agree, that the Government will be free to use against

your client for any purpose at the sen
prooeedings, any self-ineriminating

tencing in this case or in any related criminal or civil
iformation provided by your client pursuant to this

Agreement or during the course of dbbricfings conducted in anticipation of this Agreement,

regardless of whether those debrietings
by the parties.

11, Restitutio

Wwet'e previously covered by an “off the record” agreement

Your client acknowledges that the riot that occurred on January 6, 2021, caused, as of Muy

17, 2021, approximately $1,495,326.55

damage to the United States Capitol, Your client agrees

as part of the plea in this matter to pay festitution to the Department of Treasury in the amount of

$500.

Payments of restitution shall be
collection of financial obligations to be
agrees to disclose fully all assets in wh
exercises control, directly or indirectly,
party, Your client agrees to submit 4

male to the Clerk of the Court. In order to facilitate the

imposed in connection with this prosecution, your client

ch your client hus any interest or over which your client
including those held by a spouse, nominee or other third

completed financial statement on a standard financlal

disclosure form which has been provided to you with this Agreement to the Financial Litigation

Unit of the United States Attorney’s Off

oe, a8 it directs. Ifyou do not receive the disclosure form,

your cent agrees to request one from Usade.ccfflu@usa.doj.gov. Your client will completa and

electronically provide the standard fina:
prior to your client’s sentencing, Your
Unit of the United States Attorney’s @
statement, Upon review, if there are any

cial disclosure form to usadc.ecfflu@usa.do}.gov 30 days

cliont agrees to be contacted by the Financial Litigation
ffice, through defense counsel, to complete a financial
follow-up questions, your client agrees to cooperate with

the Financial Litigation Unit. Your clint promises that the financial statement and disclosures
will be complete, accurate and truthful, and understands that any willful falsehood on the financial

statement could be prosecuted as a se
carties an additional five years’ incarce

arate crime punishable under 18 U.S.C, § 1001, which

tion and a fine.

Your client expressly authorizek the United States Attorney's Office to obtain a credit

report on your client in order to evaluate
imposed by the Court or agreed to heroih.

Your client understands and agre

your client’s ability to satisfy any financial obligations

os that the restitution or fines imposed by the Court will

be due and payable immediately and subject to immediate enforcement by the United States. If

the Court imposes a schedule of payne

ts, your client understands that the schedule of payments

is merely a minimum schedule of payrmpnts and will not be the only method, nor a limitation on
the inethods, available to the United Stites to enforce the criminal judgment, including without
Innitation by adutinistrative offset, If your client is sentenced to a term of imprigonment by the
Court, your client agrees to participate ip the Bureau of Prisons’ Inmate Financial Responsibility
Progtatm, regardless of whether the Coust specifically imposes a schedule of payinents.

 

Page 6 of 9

3

0)

 

2.\
Case 1:21-cr-00320-ABJ Document 18 Filed 09/03/21 Page 7 of 9

YS.

Your olient certifies that your cljent has made no transfer of assets in contemplation of this
proscoution for the purpose of evading) or defeating financial obligations that are created by this

Agreement and/or that may be imposed

by the Court. In addition, your olient promises to make

no such transfers {n {he future until your client has fulfilled the financial obligations under this

Agreement,

12, Interpreter

Your client agrees that if an int¢rpreter is required to assist your olient jn tansluting this

Agreement into your client's native lang
to “The Court Interproter’s Act,” 28 U.4

1p0, then your client agrees to request the Court, pursuant
C. § 1827, to secure the services of a certified interpreter

at the Court's expense to verbally translate this Agreement and related documents for your client
into your client's native language. If ro such request is made, then your client hereby declares
that your client understands the English language sufficiently well to read and understand this
Agreement, or that this Agreement bas|been read to your olient in your client’s native language
and that your client therefore understands this Agreement.

13, Breach of Agreement

Your client understands and agrfes that, if after entering this Agreement, your client fails
specifically to perform or to fulfill coripletely each and every one of your client’s obligations

under this Agreeinent, or engages in any
breached this Agreement, In the event c

criminal activity prior to sentencing, your client will have
fsuch a breach: (a) the Government will be free trom its

obligations under this Agreement; (b) your client will not have the right to withdraw the guilty
plea; (c) your client will be fully subject to criminal prosecution for any other crimes, including
perjury and obstruction of justice; and (1) the Gavernment will be free to use against your client,
directly and indirectly, in any criminal of clvil proceeding, all statements made by your client and

any of the information or materials provi
and materials provided pursuant to th
conducted in anticipation of, or after ent

ied by your client, including such statements, information
s Agreement or during the course of any debriefings
y of, this Agreetnent, whether or not the debriefings were

previously characterized as “off-the-record” debriefings, and including your client’s statements
made during proceedings before the Colirt pursuant to Rule 11 of the Federal Rules of Criminal

Procedure,

Your cllent understands and agre
of this Agreement only by a preponderat
a violation of federal, state, or local cx
probable cause in order to establish a brd

Nothing in this Agreement shall
make false statements or declarations, to
for any crimes not included within this A

'4 that the Government shall be required to prove a breach
ce of the evidence, except where such breach is based on
minal law, which the Government need prove only by
ach of this Agreement.

be construed to perinit your client to commit perjury, to
Hbstruct justice, or to protect your client from prosecution
greement ot committed by your client after the execution

of this Agreement, Your client understdads and agrees that the Government reserves the right to

prosecute your client for any such offens
statements or declarations, or obstriuctioy

 

Hs, Your client further understands that any perjury, false

of justice relating to your client's obligations under this

Page 7 of 9

(30/4)
Case 1:21-cr-00320-ABJ Document 18 Filed 09/03/21 Page 8 of 9

)-
Agreement shall constitute a breach ofjthis Agreement. In the event of such a breaoh, your client
will not be allowed to withdraw your client’s guilty plea.

14, Complete Agreement

No agreements, promises, undewstandings, or representations have been made by the parties
of their counsel other than those contained in writing herein, not will any such agreements,
promises, understandings, or representations be made unless committed to writing and signed by
your client, defenas counsel, and on Assistant United States Attorney for the Distriot of Columbia,

Your client further understands hat this Agreement is binding only upon the Criminal and
Superior Court Divisions of the United States Attormey’s Office for the District af Columbia, Thig
Agreement does not bind the Civil Division of this Office ot any other United States Attorney's
Office, nor does it bind any other state, local, or federal prosecutor. Lt algo does not bar or
compromise atty civil, tax, or administrative claim pending of that may be made against your client.

If the foregoing terms and — are satisfactory, your client may go indicate by
signing this Agreement and the Staterpent of Offense, and returning both to me no later than
Thursday, August 12.

Sincerely yours,

CAaremeinge Pf kablligoa/ ACL.

Channing D. Phillips
Acting United States Attorney

 

By: Jane ear Lsspt Bhaokiarle
unifer Ceigh Blackwell
Assistant United States Attorney

 

Page & of 9

 
Case 1:21-cr-00320-ABJ Document18 Filed 09/03/21 Page 9 of 9

DEFENDANT'S ACCEPTANCE

Ihave road every page of this Abyeement and have discussed it with my attorney, Ubong
Akpan, J fully understand this Agreement and agree to it without reservation. I do this voluntarily
and of my own free will, intending to bq legally bound, No threats have been made to me nor am
Lunder the influence of anything that cotld impede my ability to understand this Agreement fully.
Tam pleading guilty because I am in fact guilty of the offense(s) identified in this Agreement.

I reaffirm that absolutely no prpmises, agreements, understandings, or conditions lave
been made or entered into in connection| with my decision to plead guilty except those set forth in
this Agreement. { am satisfied with the legal servjves provided by my attorney in connection with
this Agreement and matters related to if

ne 30)2| baa

Jem#ing/Ryan Sorvisto
Datendant

 

 

A=

ATTORNEY’S ACKNOWLEDGMENT

Ihave read every page of this Agteement, reviewed this Agreement with my client, Jeremy
Ryan Sorvisto, and fully discussed the provisions of this Agreement with my client. These pages
acourately and completely set forth the ¢ntire Agreement. I concur in my client's desire to plead
guilty as set forth in this Agreement.

bong &. Akpan

Ultong Akpan
Attorney for Defendant

Date; _ 8/30/2021

 

Page 9 of 9

 
